           Case 1:20-mj-05479-JGD Document 13 Filed 12/17/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                   CRIMINAL No. 20-mj-5479-JGD
          v.

 PEPO HERD EL, a/k/a,
 PEPO WAMCHAWI HERD,

          Defendant


                     SECOND MOTION FOR EXCLUSION OF TIME
                  FROM THE RUNNING OF THE SPEEDY TRIAL CLOCK

       On Friday, December 4, 2020, the government moved, pursuant to 18 U.S.C. § 4241, for

a hearing to determine whether the defendant is mentally competent. The government further

moved to exclude any time between a ruling on the motion for a hearing and the date of the

hearing itself, from the running of the speedy trial clock, pursuant to 18 U.S.C.

§§ 3161(h)(1)(A), 3161(h)(1)(D), 3161(h)(1)(F), 3161(h)(7)(B)(iv).

       On Thursday, December 10, 2020, the Court heard the parties on the government’s

motion and ruled that there is currently reasonable cause to believe that the defendant may be

suffering from a mental health problem rendering him “unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.” 18 U.S.C.

§ 4241.

       On Tuesday, December 15, 2020, the Court issued a written order granting the

government’s motion for a hearing to determine defendant’s competency and ordering a mental

health evaluation of the defendant before the hearing. The order was silent as to the speedy trial

act.
           Case 1:20-mj-05479-JGD Document 13 Filed 12/17/20 Page 2 of 5




         The government’s motion to detain the defendant as a danger to the community pursuant

to 18 U.S.C. § 3142(f)(1)(E), has been pending since November 27, 2020. As of the date of this

filing, no detention hearing can be heard and the government’s pretrial motion remains pending.

Pursuant to 18 U.S.C. § 3161(h)(1)(D), all time between November 27, 2020, and the date on

which the Court can hear the issue of detention is excluded from the running of the speedy trial

clock.

         All time between December 10, 2020, and the date on which the Court holds a hearing to

determine the mental competency of the defendant, attributed to any examination of the

defendant and transportation of the defendant for an examination, is excluded from the running

of the speedy trial clock pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and 3161(h)(1)(F).

         All time between December 2, 2020, and the date on which the Court can resolve the

defendant’s request to represent himself is excluded from the running of the speedy trial clock

pursuant to 18 U.S.C. § 3161(h)(1)(D), as the defendant can fairly be said to have made an oral

pretrial motion to represent himself. This time is further excluded from the running of the

speedy trial clock because the defendant is actively seeking, but has not yet been permitted, to

represent himself. Therefore, to assure continuity of counsel, the time should also be excluded

pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

//




                                                 2
         Case 1:20-mj-05479-JGD Document 13 Filed 12/17/20 Page 3 of 5




       Therefore, for the reasons stated, and for those set forth in the government’s December 4,

2020, motion and before the Court on December 10, 2020, the government respectfully moves

the Court to issue an order excluding all time from the running of the speedy trial clock, between

November 27, 2020, and the date on which the pending motions can be resolved, pursuant to 18

U.S.C. §§ 3161(h)(1)(A), 3161(h)(1)(D), 3161(h)(1)(F), and 3161(h)(7)(B)(iv).




                                                3
Case 1:20-mj-05479-JGD Document 13 Filed 12/17/20 Page 4 of 5




                           Respectfully submitted,

                           ANDREW E. LELLING
                           United States Attorney

                           /s/ Amanda Beck
                     By:   /s/ Ben Tolkoff
                           AMANDA BECK
                           BENJAMIN TOLKOFF
                           Assistant United States Attorneys
                           617/748-3183




                              4
         Case 1:20-mj-05479-JGD Document 13 Filed 12/17/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.



                                              _/s/ Ben Tolkoff_____________
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney




Date: December 17, 2020




                                                 5
